


116 HR 7345 IH: To counter White identity terrorism globally, and for other purposes.
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7345
IN THE HOUSE OF REPRESENTATIVES

June 25, 2020
Mr. Deutch introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To counter White identity terrorism globally, and for other purposes.


1.FindingsCongress finds the following: (1)White Identity Terrorism is the term used by the Department of State to encompass White nationalist and White supremacist terrorists. Individuals who adhere to White nationalist and White supremacist ideologies share a common belief that White people and White identity in western countries are under siege and pursue the destruction of pluralistic values intrinsic to the American way of life.
(2)The Global Terrorism Database and corresponding Global Terrorism Index has recorded a rise in the number and lethality of White identity terrorist incidents over the past decade domestically and internationally. (3)Various individuals, networks, and organizations fall under the umbrella of the global White identity terrorist movement, whose adherents are becoming increasingly internationalized, with fighters and terrorist ideology moving across borders.
(4)Irresponsible social media site are enabling the internationalization of the White identity terrorist movement in terms of organization and recruitment. State and nonstate actors have helped to build a global, online White identity terrorist echo chamber, including by translating terrorist manifestos and promoting other violent extremist content. This includes countries using troll farms to exacerbate fears of immigrants, Muslims, Jews, and other minorities in western countries among potentially sympathetic audiences. (5)There is evidence that adherents of the White identity movement in the United States are increasingly traveling overseas for training, further contributing to the internationalization of White identity terrorism. Jihadist experiences in Afghanistan, Iraq, and Syria highlight the dangers that such individuals can pose because of the connections and capabilities they bring with them when they return home.
(6)The global White identity terrorist movement has manifested a decentralized organizational approach that encourages individuals to operate independently from one another and execute terrorist attacks on their own. This approach poses challenges to law enforcement efforts to track, monitor, and disrupt planned violence. In the same way that Islamist terrorists have looked to figures in al-Qaeda and the Islamic State, White identity terrorists draw on one another for inspiration. (7)The growing global interconnectivity of the White identity terrorist movement means that the United States must confront this threat as part of an integrated, whole-of-government approach.
2.Countering White identity terrorism globally
(a)Strategy and coordinationNot later than six months after the date of the enactment of this Act, the Secretary of State shall— (1)develop and submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a Department of State-wide strategy entitled the Department of State Strategy for Countering White Identity Terrorism Globally (in this section referred to as the strategy); and
(2)designate the Coordinator for Counterterrorism of the Department to coordinate Department efforts to counter White identity terrorism globally, including with United States diplomatic and consular posts, the Director of the National Counterterrorism Center, the Director of the Central Intelligence Agency, the Attorney General, the Director of National Intelligence, the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, the Secretary of the Treasury, and the heads of any other relevant Federal departments or agencies. (b)ElementsThe strategy shall at a minimum contain the following:
(1)An assessment of the global threat from White identity terrorism abroad, including geographic or country prioritization based on the assessed threat to the United States. (2)A description of the coordination mechanisms between relevant bureaus and offices within the Department of State, as well as with United States diplomatic and consular posts, for developing and implementing efforts to counter White identity terrorism.
(3)A description of how the Department plans to build on any existing strategy developed by the Bureau for Counterterrorism to— (A)adapt or expand existing Department programs, projects, activities, or policy instruments based on existing authorities for the specific purpose of degrading and delegitimizing the White identity terrorist movement globally; and
(B)identify the need for any new Department programs, projects, activities, or policy instruments for the specific purpose of degrading and delegitimizing the White identity terrorist movement globally, including a description of the steps and resources necessary to establish any such programs, projects, activities, or policy instruments, noting whether such steps would require new authorities. (4)Detailed plans for using public diplomacy, including the efforts of the Secretary of State and other senior executive branch officials, including the President, to degrade and delegitimize White identity terrorist ideologues and ideology globally, including by—
(A)countering White identity terrorist messaging and supporting efforts to redirect potential supporters away from White identity terrorist content online; (B)exposing foreign government support for White identity terrorist ideologies, objectives, ideologues, networks, organizations, and internet platforms;
(C)engaging with foreign governments and internet service providers and other relevant technology entities, to prevent or limit White identity terrorists from exploiting internet platforms in furtherance of or in preparation for acts of terrorism or other targeted violence, as well as the recruitment, radicalization, and indoctrination of new adherents to White identity terrorism; and (D)identifying the roles and responsibilities for the Office of the Under Secretary for Public Affairs and Public Diplomacy and the Global Engagement Center in developing and implementing such plans.
(5)An outline of steps the Department is taking or will take in coordination, as appropriate, with the Director of the National Counterterrorism Center, the Director of the Central Intelligence Agency, the Attorney General, the Director of National Intelligence, the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, the Secretary of the Treasury, and the heads of any other relevant Federal departments or agencies to improve information and intelligence sharing with other countries on White identity terrorism based on existing authorities by— (A)describing plans for adapting or expanding existing mechanisms for sharing information, intelligence, or counterterrorism best practices, including facilitating the sharing of information, intelligence, or counterterrorism best practices gathered by Federal, State, and local law enforcement; and
(B)proposing new mechanisms or forums that might enable expanded sharing of information, intelligence, or counterterrorism best practices. (6)An outline of how the Department plans to use designation as a Specially Designated Global Terrorist (under Executive Order 13224 (50 U.S.C. 1701 note)) and foreign terrorist organization (pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)) to support the strategy, including—
(A)an assessment and explanation of the utility of applying or not applying such designations when individuals or entities satisfy the criteria for such designations; and (B)a description of possible remedies if such criteria are insufficient to enable designation of any individuals or entities the Secretary of State considers a potential terrorist threat to the United States.
(7)A description of the Department’s plans, in consultation with the Department of the Treasury, to work with foreign governments, financial institutions, and other related entities to counter the financing of White identity terrorists within the parameters of current law, or if no such plans exist, a description of why. (8)A description of how the Department plans to implement the strategy in conjunction with ongoing efforts to counter the Islamic State, al-Qaeda, and other terrorist threats to the United States.
(9)A description of how the Department will integrate into the strategy lessons learned in the ongoing efforts to counter the Islamic State, al-Qaeda, and other terrorist threats to the United States. (10)A identification of any additional resources or staff needed to implement the strategy.
(c)Interagency coordinationThe Secretary of State shall develop the strategy in coordination with the Director of the National Counterterrorism Center and in consultation with the Director of the Central Intelligence Agency, the Attorney General, the Director of National Intelligence, the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, the Secretary of the Treasury, and the heads of any other relevant Federal departments or agencies. (d)Stakeholder inclusionThe strategy shall be developed in consultation with representatives of United States and international civil society and academic entities with experience researching or implementing programs to counter White identity terrorism.
(e)FormThe strategy shall be submitted in unclassified form that can be made available to the public, but may include a classified annex if the Secretary of State determines such is appropriate. (f)ImplementationNot later than three months after the submission of the strategy, the Secretary of State shall begin implementing the strategy.
(g)ConsultationNot later than 90 days after the date of the enactment of this Act and not less often than annually thereafter, the Secretary of State shall consult with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate regarding the development and implementation of the strategy. 3.Country reports on terrorismThe Secretary of State shall incorporate all credible information about White identity terrorism, including regarding relevant attacks, the identification of perpetrators and victims of such attacks, the size and identification of organizations and networks, and the identification of notable ideologues, in the annual country reports on terrorism submitted pursuant to section 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f).
4.Report on sanctions
(a)In generalNot later than 120 days and again 240 days after the submission of each annual country report on terrorism submitted pursuant to section 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f), as modified in accordance with section 3 of this Act, the President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that determines whether the foreign persons, organizations, and networks identified in such annual country reports on terrorism as so modified, satisfy the criteria to be designated as— (1)foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or
(2)Specially Designated Global Terrorist under Executive Order 13224 (50 U.S.C. 1701 note). (b)FormEach determination required under subsection (a) shall be submitted in unclassified form, but may include a classified annex, if appropriate.
5.Requirement for independent study to map the global White identity terrorism movement
(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State shall enter into a contract with a federally funded research and development center with appropriate expertise and analytical capability to carry out the study described in subsection (b). (b)StudyThe study described in this subsection shall provide for a comprehensive social network analysis of the global White identity terrorism movement to—
(1)identify key actors, organizations, and supporting infrastructure; and (2)map the relationships and interactions between such actors, organizations, and supporting infrastructure.
(c)Report
(1)To the secretaryNot later than one year after the date on which the Secretary of State enters into a contract pursuant to subsection (a), the federally funded research and development center referred to in such subsection that has entered into such contract with the Secretary shall submit to the Secretary a report containing the results of the study required under this section. (2)To congressNot later than 30 days after receipt of the report under paragraph (1), the Secretary of State shall submit to the Committee of Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate such report, together with any additional views or recommendations of the Secretary.

